NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                          IN THE DISTRICT COURT OF APPEAL

                                          OF FLORIDA

                                          SECOND DISTRICT

DUSTIN M. PETERS,                )
                                 )
           Appellant,            )
                                 )
v.                               )                  Case No. 2D19-7
                                 )
STATE OF FLORIDA,                )
                                 )
           Appellee.             )
________________________________ )


Opinion filed September 18, 2020.

Appeal from the Circuit Court for Pasco
County; Susan G. Barthle, Judge.

Howard L. Dimmig, II, Public Defender,
and William L. Sharwell, Assistant Public
Defender, Bartow, for Appellant.



PER CURIAM.


             Affirmed.


NORTHCUTT, ROTHSTEIN-YOUAKIM, and SMITH, JJ., Concur.